Citation Nr: 1210411	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  07-19 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the right lower extremity.

2.  Entitlement to an initial rating in excess of 10 percent for right knee chondromalacia.

3.  Entitlement to a rating in excess of 10 percent for residuals of a right foot injury.


REPRESENTATION

Appellant represented by:	Heather E. VanHoose, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from October 1983 to October 1984.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO). 


REMAND

When the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, in June 2007, she requested a hearing before the Board at the RO.  By letter dated in December 2011, the RO acknowledged the Veteran's request for a travel Board hearing and informed the Veteran that this hearing was scheduled for January 2012. 

By letter dated in December 2011, the Veteran's attorney requested that her travel Board hearing be rescheduled because her minor child was having surgery. 

The Board has determined that good cause existed for the Veteran's failure to appear for the scheduled hearing and that the Veteran should therefore be scheduled for another Board hearing at the RO.  See 38 C.F.R. § 20.702(d) (2011). 

In February 2012, the Veteran's attorney requested that the Veteran be scheduled for a travel Board or videoconference hearing, whichever became available first.

The Board has granted the Veteran's motion to reschedule the travel Board hearing (or videoconference hearing, if that is the first hearing available before the Board) for good cause shown.  38 C.F.R. § 20.702(c)(2).  Because the Board may not proceed with an adjudication of the Veteran's claims without affording her an opportunity for such a hearing, a remand is required.  See 38 U.S.C.A. § 7107(b) and 38 C.F.R. § 20.700(a). 

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a travel Board hearing (or, in the alternative, a videoconference hearing, if such hearing is available first) at the RO in accordance with the docket number of her appeal.  Thereafter, the case should be processed in accordance with established appellate procedure. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


